





Exhibit 10.3




August 20, 2015




________________________        
________________________        
Oceaneering International, Inc.
11911 FM 529
Houston, Texas 77041


Re:    Change of Control Agreement


Dear _________________ :


Oceaneering International, Inc., a Delaware corporation (the “Company”),
considers the establishment and maintenance of a sound and vital management to
be essential for the protection and enhancement of the best interests of the
Company and its shareholders. The Company recognizes that, as is the case with
many publicly held corporations, the possibility of a “Change of Control” (as
defined herein) may arise and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
shareholders. Accordingly, the Board of Directors of the Company (the “Board”)
has determined that appropriate steps should be taken to assure the Company of
the continuation of your service and to reinforce and encourage the attention
and dedication of members of the Company’s management to their assigned duties
without distraction in circumstances arising from the possibility of a Change of
Control of the Company. In particular the Board believes it important, should
the Company or its shareholders receive a proposal for or notice of transfer of
control of the Company, or consider one itself, that you be able to assess and
advise the Company whether such transfer would be or is in the best interests of
the Company and its shareholders, and to take such other action regarding such
transfer as the Board might determine to be appropriate without being influenced
by the uncertainties of your own situation.
In order to induce you to remain in the employ of the Company, this letter
agreement (this “Agreement”), prepared pursuant to authority granted by the
Board, sets forth the compensation and severance benefits which the Company
agrees will be provided to you should your employment with the Company be
terminated in connection with a Change of Control under the circumstances
described below, as well as certain other benefits which will be made available
to you.
Reference is made to Annex I hereto for definitions of certain terms used in
this Agreement, and such definitions are incorporated herein by such reference
with the same effect as if set forth herein. Certain capitalized terms used in
this Agreement in connection with the description of various Plans are defined
in the respective Plans, but if any conflicts with a definition herein
contained, this Agreement shall prevail.










1.
Termination of Employment in Connection with a Change of Control.



(a)
During the Effective Period, if there is a termination of your employment with
the Company either by the Company without Cause or by you for Good Reason either
(x) prior to the Effective Date, unless it is reasonably demonstrated by the
Company that such termination of your employment (a) was not at the request of a
third party who has taken steps reasonably calculated to effect the Change of
Control and (b) otherwise did not arise in connection with or anticipation of
the Change of Control or (y) on or after the Effective Date, and if such
Effective Period commences during the life of this Agreement, you shall be
entitled to the following benefits:



(i)
all benefits conferred upon you by the Severance Package, and



(ii)
in addition, all benefits payable under the provisions either of the Plans and
Other Plans in which you are a participant immediately prior to the Effective
Date, or of those plans in existence at the time of your Termination Date or
pursuant to any other agreement between you and the Company, whichever are more
favorable to you, in accordance with the terms and conditions of such Plans or
Other Plans, such benefits to be paid under such Plans or Other Plans and not
under this Agreement to the extent they are more favorable to you.



(b)
You shall also be entitled to any such benefits if your termination results from
your death or Disability if your death or Disability occurs:



(i)
during the Effective Period but after the Effective Date, and



(ii)
with respect to the benefits conferred by the Severance Package only, after
either it has been decided that you will be terminated without Cause during the
Effective Period, or you have given notice of termination for Good Reason during
the Effective Period;



(c)
You shall not be required to mitigate the amount of any payment provided for in
this Agreement by seeking other employment, nor shall the amount of any payment
provided for in this Agreement be reduced by any compensation earned by you as
the result of employment by another Person after any Termination Date.



Anything else in this Section 1 to the contrary notwithstanding, if (i) your
employment is terminated in connection with a merger, consolidation or a tender
offer or an exchange offer, (ii) you are entitled to the benefits provided for
under the foregoing provisions of this Section 1 and (iii) your Termination Date
precedes or occurs on the date of the closing of such merger, consolidation,
tender offer or exchange offer, then unless otherwise agreed to by both parties
in writing, all amounts to which you are or shall become entitled to under this
Agreement, which are calculable as of the closing date, shall be accelerated to,
and become immediately due and payable contemporaneously with such closing.
2


2.
Procedures for Termination of Employment.    



If your employment be terminated or intended to be terminated:
(a)
For Cause, the Company shall transmit to you written notice setting forth the
Cause for which you are proposed to be dismissed in sufficient detail to permit
a reasonable assessment of the bona fides thereof, and setting a meeting of the
Board not less than 30 days following the date of such notice at which the Board
shall consider your termination and at which you and your counsel shall have the
opportunity to be heard, following which the Board shall either by resolution
withdraw the notice, or if it so finds in its good faith opinion, issue its
report within 10 days thereafter that Cause exists and specifying the
particulars of its findings, in which latter event a “final notice” shall occur.
After receipt of a “final notice” of intended termination for Cause, you may
contest such “final notice” in any court described in Section 4(b)(i) and all
provisions of this Agreement, shall be continued until a Termination Date is
determined pursuant to such contest. Within 10 days following the commencement
of any such contest, the Company must escrow all amounts which would have been
due pursuant to Section 1(a) if the “final notice” were not valid, at a bank of
your choice (subject to applicable law and regulation). Should the result of the
contest from which no further appeal is possible be that the:



(i)
“final notice” is valid, then the Termination Date shall be the date no further
appeal is possible;



(ii)
“final notice” is not valid, then the Termination Date shall be the date no
further appeal is possible.



(b)
For Good Reason, you shall transmit to the Company written notice setting forth
the Good Reason for which you propose to terminate your employment in sufficient
detail to permit a reasonable assessment of the bona fides thereof. The Board
shall issue a resolution to you not more than 10 days following the date of such
notice as to either:



(i)
Their Acceptance - In the event the Board accepts your notice of Good Reason,
then the Termination Date is established and you are entitled to receive the
amounts pursuant to Section 1(a); or



(ii)
Their Rejection - In the event the Board rejects your notice of Good Reason,
then (A) the Company must escrow within 10 days following the rejection the
amounts which would have been due pursuant to Section 1(a) if your termination
for Good Reason had been accepted, at a bank of your choice, (B) you must
proceed to dispute resolution pursuant to Section 4, and (C) all provisions of
this Agreement shall be continued until a termination is determined pursuant to
such dispute resolution from which no further appeal is possible. The
Termination Date shall be the date on which no further appeal is possible.







3


3.
Excise Tax.



Notwithstanding anything in this Agreement to the contrary, if any amounts due
to you under this Agreement and any other plan or program of the Company
constitute a “parachute payment” as such term is defined in Section 280G(b)(2)
of the Internal Revenue Code of 1986, as amended (the “Code”), and the amount of
the parachute payment, reduced by all federal, state and local taxes applicable
thereto, including the excise tax imposed pursuant to Section 4999 of the Code,
is less than the amount you would receive if you were paid three times your
“base amount,” as defined in Section 280G(b)(3) of the Code, less $1.00, reduced
by all federal, state and local taxes applicable thereto, then the aggregate of
the amounts constituting the parachute payment shall be reduced to an amount
that will equal three times your base amount less $1.00. This reduction in
parachute payments will be taken only from (a) first, the cash payable under
subsection (a) of the definition of Severance Package hereunder and (b) if
further reduction is necessary, from performance awards (in chronological order
beginning with the oldest) but only to the extent the value of such award for
parachute payment purposes is equal to the economic value of such award. All
determinations required to be made under this Section 3 shall be made by the
independent public accounting firm selected by the Company, subject to your
consent which will not be unreasonably withheld, conditioned or delayed, and the
fees and expenses of the accounting firm will be paid by the Company. The
accounting firm shall provide detailed supporting calculations both to the
Company and you. Absent manifest error, any determination by the accounting firm
shall be binding upon the Company and you.
4.
Dispute Resolution.



(a)
This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the internal laws of the State of Texas without
regard to any choice of law principles that would result in the application of
the laws of another jurisdiction.



(b)
It is irrevocably agreed that if any dispute arises with respect to any action,
suit or other legal proceeding pertaining to this Agreement or to the
interpretation of or enforcement of any of your rights under this Agreement:



(i)
the Company and you agree that exclusive jurisdiction for any such suit, action
or legal proceeding shall be in the state district courts of Texas sitting in
Harris County, Texas;



(ii)
the Company and you are each at the time present in Texas for the purpose of
conferring personal jurisdiction;



(iii)
the Company and you each consent to the jurisdiction of each such court in any
such suit, action or legal proceeding and will comply with all requirements
necessary to give such court jurisdiction;



(iv)
the Company and you each waive any objection it may have to the laying of venue
of any such suit, action or legal proceeding in any of such court;





4


(v)
the Company and you each waive any objection or right to removal that may
otherwise arise in any such suit, action or legal proceeding;



(vi)
any such suit, action or legal proceeding may be brought in such court, and any
objection that the Company or you may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court is waived;



(vii)
service of process in any such suit, action or legal proceeding may be effected
by mailing a copy thereof by registered or certified mail, return receipt
requested (or any substantially similar form of mail), postage prepaid, to such
party at the address provided in Section 7 hereof; and



(viii)
prior to any trial on the merits, the Company and you will submit to court
supervised, non-binding mediation.



(c)
Notwithstanding any contrary provision of Texas law, the Company shall have the
burden of proof with respect to any of the following:



(i)
that Cause existed at the time any notice was given to you under Section 2;



(ii)
that Good Reason did not exist at the time notice was given to the Company under
Section 2;



(iii)
that the Company is not in default in performance of its obligations under this
Agreement;



(iv)
that the termination of your employment was not at the request of a third party
who has taken steps reasonably calculated to effect the Change of Control and
otherwise did not arise in connection with or anticipation of the Change of
Control; and



(v)
that a Change of Control has not occurred.



5.
Successors; Binding Agreement.



(a)
In the event any Successor does not assume this Agreement by operation of law,
the Company will seek to have any Successor, by agreement in form and substance
reasonably satisfactory to you, expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it. If there has been a Change of Control prior to, or a
Change of Control will result from, any such succession, then failure of the
Company to obtain at your request such agreement prior to or upon the
effectiveness of any such succession (unless assumption occurs as a matter of
law) shall constitute Good Reason for termination by you of your employment and,
upon delivery of a notice of termination by you to the Company, you shall be
entitled to the benefits provided for herein.





5


(b)
This Agreement shall inure to the benefit of and be enforceable by your personal
and legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.



6.
Fees and Expenses.



The Company shall reimburse you for all legal and other costs (including but not
limited to, administrative, accounting, tax, human resource and expert witness
fees and expenses) incurred by you as a result of your seeking to obtain, assert
or enforce any right or benefit conferred upon you by this Agreement.
You shall submit all invoices for such costs to the Company no later than 30
days prior to the end of the taxable year following the taxable year in which
they were incurred. The Company shall reimburse you for such costs within 14
days of receipt of such invoices.
7.
Notices.



Any and all notices required or permitted to be given hereunder shall be in
writing and shall be deemed to have been given when delivered in person to the
persons specified below or deposited in the United States mail, certified or
registered mail, postage prepaid and addressed as follows:
If to the Company:    Oceaneering International, Inc.
11911 FM 529
Houston, Texas 77041
Attention: Chief Executive Officer
If to you:        __________________
______________________
______________________
    
Either party may change, by the giving of notice in accordance with this
Section 7, the address to which notices are thereafter to be sent.
8.
Indemnity.



You will receive, to the fullest extent possible and to such greater extent as
applicable law hereafter may permit, indemnity from the Company on terms at
least as favorable as that provided under (i) any Indemnity Agreement of the
Company to which you are a party or an intended beneficiary, or (ii) the
Company’s Bylaws as in effect on the Effective Date or, if earlier, your
Termination Date.
9.
Validity.



The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.


6


10.
Survival.



All obligations undertaken and benefits conferred pursuant to this Agreement,
shall survive any termination of your employment and continue until performed in
full.
11.
Miscellaneous.



(a)
No provision of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing signed by you and the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. This Agreement
supersedes the Change of Control Agreement dated May 29, 2012 between the
parties.



(b)
Failure to pay within 10 days of a payment due date or notice thereon (whether
payment is disputed or not) will result in a default under this Agreement. Past
due amounts will accrue interest and compound at the lesser of 2% per month or
the highest interest rate allowed by applicable law.



(c)
All payments made under this Agreement will be subject to applicable deductions
for taxes and social security contributions.



12.
Duplicate Originals.



This Agreement has been executed in duplicate originals, with one to be held by
each of the parties hereto.
13.
Section 409A.



(a)
Notwithstanding anything in this Agreement to the contrary, if any provision of
this Agreement would result in the imposition of an additional tax under Section
409A of the Code, that provision of this Agreement will be reformed to avoid
imposition of the applicable tax and no action taken to comply with Section 409A
of the Code shall be deemed to adversely affect your rights to the benefits
provided by this Agreement. This Agreement is intended to comply with Section
409A of the Code, and ambiguous provisions hereof, if any, shall be construed
and interpreted in a manner that is compliant with the application of Section
409A of the Code. The Agreement shall neither cause nor permit any payment,
benefit or consideration to be substituted for a benefit that is payable under
this Agreement if such action would result in the failure of any amount that is
subject to Section 409A of the Code to comply with the applicable requirements
of Section 409A of the Code. You shall have no right to specify the calendar
year during which any payment hereunder shall be made.



7


(b)
Notwithstanding any provision in this Agreement to the contrary, this Agreement
shall not be amended or terminated in such manner that would cause this
Agreement or any amounts or benefits payable hereunder to fail to comply with
the requirements of Section 409A of the Code, to the extent applicable, and any
such amendment or termination that may reasonably be expected to result in such
non-compliance shall be of no force or effect.



(c)
If you are a “Specified Employee” (as defined under Section 409A of the Code) as
of the date of your “Separation from Service” (as defined under Section 409A of
the Code) as determined by the Company, the payment of any amount under this
Agreement on account of your Separation from Service that is deferred
compensation subject to the provisions of Section 409A of the Code and not
otherwise excluded from Section 409A of the Code, shall not be paid until the
earlier of your death or the later of the first business day that is six months
after the date after your Separation from Service or the date the payment is
otherwise payable under this Agreement (the “Delay Period”). Upon the expiration
of the Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to you in
a lump sum, without interest, and any remaining payments due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.



(d)
All reimbursements or provision of in-kind benefits pursuant to this Agreement
shall be made in accordance with Treasury Regulation §1.409A-3(i)(1)(iv) such
that the reimbursement or provision will be deemed payable at a specified time
or on a fixed schedule relative to a permissible payment event. Specifically,
the amounts reimbursed or in-kind benefits provided under this Agreement during
one taxable year may not affect the amounts reimbursed or provided in any other
taxable year, the reimbursement of an eligible expense shall be made on or
before the last day of the taxable year following the taxable year in which the
expense was incurred, and the right to reimbursement or provision of an in-kind
benefit is not subject to liquidation or exchange for another benefit.
Notwithstanding any provision to the contrary in this Agreement, you agree that
you shall submit reimbursable expenses to the Company no later than 30 days
prior to the end of the taxable year following the taxable year in which they
were incurred.



(e)
An entitlement to a series of payments under this Agreement will be treated as
an entitlement to a series of separate payments.

























8




If this letter correctly sets forth our understanding with respect to the
subject matter hereof, please sign and return one copy of this letter to the
Company.
Sincerely,
OCEANEERING INTERNATIONAL, INC.
_____________________________    
M. Kevin McEvoy
Chief Executive Officer








Agreed to as of the date first written above,




                        
__________________________________________
Name: _____________________________






























































9




ANNEX I
TO CHANGE OF CONTROL AGREEMENT DATED AUGUST 20, 2015
BETWEEN
OCEANEERING INTERNATIONAL, INC.
AND
RODERICK A. LARSON




Definition of Certain Terms
“Agreement” means this Change of Control Agreement between you and the Company
dated as of August 20, 2015.
“Base Salary” means your annual salary, as determined by the Company.
“Board” means the Board of Directors of the Company.
“Bylaws” means the Amended and Restated Bylaws of the Company, except as
otherwise specified, as in effect on the date hereof and as the same shall be
amended or otherwise modified to, but not on or after, any Change of Control.
“Cause” means your conviction by a court of competent jurisdiction, from which
conviction no further appeal can be taken, of a felony-grade crime involving
moral turpitude related to your employment with the Company.
“Change of Control” means the earliest date at which:
(i)
any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s
outstanding Voting Securities, other than through the purchase of Voting
Securities directly from the Company through a private placement; or



(ii)
individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board shall from
and after such election be deemed to be a member of the Incumbent Board; or





(iii)
the Company is merged or consolidated with another corporation or entity, and as
a result of such merger or consolidation, less than 60% of the outstanding
Voting Securities of the surviving or resulting corporation or entity shall then
be owned by the former stockholders of the Company; or





I-1


(iv)
the consummation of (a) a tender offer or (b) exchange offer by a Person other
than the Company for the ownership of 20% or more of the Voting Securities of
the Company then outstanding; or



(v)
all or substantially all of the assets of the Company are sold or transferred to
a Person as to which: (a) the Incumbent Board does not have authority (whether
by law or contract) to directly control the use or further disposition of such
assets; and (b) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.



Anything else in this definition to the contrary notwithstanding, no Change of
Control shall be deemed to have occurred by virtue of any transaction which
results in you, or a group of Persons which includes you, acquiring more than
20% of either the combined voting power of the Company’s outstanding Voting
Securities or the Voting Securities of any other corporation or entity which
acquires all or substantially all of the assets of the Company, whether by way
of merger, consolidation, sale of such assets or otherwise.
“Company” means Oceaneering International, Inc., a Delaware corporation.
“Disability” means your continuing full-time absence from your duties with the
Company for 90 days or longer as a result of physical or mental incapacity,
which absence is anticipated to extend for 90 additional days or longer. Your
need for absence and its anticipated duration shall be determined solely by a
medical physician of your choice to be approved by the Company, which approval
shall not be unreasonably withheld.
“Effective Date” means the earliest date upon which (i) any of the events set
forth under the definition of Change of Control shall have occurred, (ii) the
receipt by the Company of a Schedule 13D stating the intention of any Person to
take actions which, if accomplished, would constitute a Change of Control, (iii)
the public announcement by any Person of its intention to take any such action,
in each case without regard for any contingency or condition which has not been
satisfied on such date, (iv) the agreement by the Company to enter into a
transaction which, if consummated, would result in a Change of Control, or (v)
consideration by the Board of a transaction which, if consummated, would result
in a Change of Control.
If, however, an Effective Date occurs but the proposed transaction to which it
relates ceases to be actively considered or it is not consummated within 12
months of such Effective Date, the Effective Period will be deemed not to have
commenced for purposes of this Agreement. If an Effective Date occurs with
respect to a proposed transaction which ceases to be actively considered but for
which active consideration is revived, the Effective Date with respect to the
Change of Control that ultimately occurs shall be that date when consideration
was revived and carried through to consummation.
“Effective Period” means the period beginning on the Effective Period
Commencement Date and ending on the Effective Period Conclusion Date.
“Effective Period Commencement Date” means the date falling one year prior to
the Effective Date.


I-2




“Effective Period Conclusion Date” means the date falling two years after the
occurrence of a merger or consolidation set forth under clause (iii) of the
definition of Change of Control, but in no event later than three years after
the first event that constituted a Change of Control.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Fiscal Year Bonus Plan” means for each year, the Company’s fiscal year bonus
plan, or any other plan adopted by the Board which provides for the payment of
additional incentive compensation or equity consideration on an annual basis to
senior executive officers contingent upon the Company’s performance, including
stock performance and results of operations for that specific year, in either
case as such plan shall be amended or modified prior to, but not on or after,
any Termination Date.
“Good Reason” means any of the following:
(i)
except as a result of your death or due to Disability, a change in your status,
title(s) or position(s) with the Company, including as an officer of the
Company, which, in your reasonable judgment, does not represent a promotion,
with commensurate adjustment of compensation, from your status, title(s) and
position(s) immediately prior to the Effective Date; or the withdrawal from you
of any duties or responsibilities which in your reasonable opinion are
consistent with such status, title(s) or position(s); or any removal of you from
or any failure to reappoint or reelect you to such position(s); or



(ii)
a reduction by the Company in your annual Base Salary, SERP (or equivalent),
annual bonus opportunity or aggregate long-term incentive compensation in effect
immediately prior to the Effective Date and as may subsequently be increased
thereafter; or



(iii)
the failure by the Company to continue in effect any Plan in which you were
participating immediately prior to the Effective Date other than as a result of
the normal expiration or amendment of any such Plan in accordance with its
terms, or the taking of any action, or the failure to act, by the Company which
would adversely affect your continued participation in any such Plan on at least
as favorable a basis to you as is the case immediately prior to the Effective
Date or which would materially reduce your benefits under any of such Plans or
deprive you of any material benefit enjoyed by you immediately prior to the
Effective Date, except as proposed by you to the Company; or



(iv)
the relocation of the principal place of your employment to a location 25 miles
further from your principal residence without your express written consent; or



(v)
the failure by the Company upon a Change of Control to obtain the assumption of
this Agreement by any Successor (other than by operation of law); or







I-3


(vi)
any refusal by the Company to continue to allow you to attend to matters or
engage in activities not directly related to the business of the Company which
you attended to or were engaged in immediately prior to a Change of Control
which do not otherwise violate your obligations hereunder; or



(vii)
any default by the Company in the performance of its obligations under this
Agreement, whether before or after a Change of Control.



“Indemnity Agreement” means that certain agreement between you and the Company
dated as of         _________________, and any successor thereto.
“Long-Term Incentive Bonus Plan” means the Company’s long-term incentive plans
(including agreements issued thereunder, e.g., Restricted Stock Agreements and
Stock Option Agreements) or any other plan or agreement approved by the Board,
other than the Fiscal Year Bonus Plan, which provides for the payment of
additional incentive compensation or equity consideration to senior executive
officers contingent on the Company’s performance, including stock performance
and results of operations for a specific time period, and in either case, as
such plan may be amended or modified prior to, but not on or after, any
Termination Date.
“Market Value” when used with respect to a Share, means (i) if Shares are listed
or quoted on a national securities exchange, the closing price per Share
reported or quoted on the consolidated transaction reporting system for the
principal national securities exchange on which Shares are listed or quoted on
that date, or, if there shall have been no such sale so reported or quoted on
that date, on the last preceding date on which such a sale was so reported or
quoted, (ii) if Shares are not so listed or quoted, the closing price on that
date, or, if there are no quotations available for such date, on the last
preceding date on which such quotations shall be available, as reported by the
Nasdaq Stock Market, Inc., or, if not reported by the Nasdaq Stock Market, Inc.,
by the National Quotation Bureau Incorporated, or (iii) if Shares are not
publicly traded, the most recent value determined by an independent appraiser
appointed by the Company for such purpose.
“Other Plans” means any thrift plan, bonus or incentive plan, stock option or
stock accumulation plan, pension plan or medical, disability, accident or life
insurance plan, program or policy of the Company which is intended to benefit
employees of the Company that are similarly situated to you (other than the
Plans or as otherwise provided to you in this Agreement).
“Person” means any individual, corporation, partnership, group, association or
other “person,” as such term is used in Sections 13(d) and 14(d) of the Exchange
Act; provided, however, that, as used in the definition of “Change of Control”
and “Effective Date,” the term “Person” shall not be deemed to refer to the
Company or any Plans sponsored by the Company .
“Plans” means the Fiscal Year Bonus Plan, the Long-Term Incentive Bonus Plan and
the SERP.
“Restricted Stock Agreement” means any grant or award agreement provided by the
Company to you with respect to Shares which are, at the relevant time, subject
to possible forfeiture.
“SERP” means the Company’s Supplemental Executive Retirement Plan, as the same
shall be amended or modified to, but not on or after, any Effective Date.
I-4


“Severance Package” means your right to receive, and the Company’s obligation to
pay and/or perform on, the following:
(a)
On or within five days following an applicable Termination Date, the Company
shall pay to you a lump sum, cash amount equal to the sum of:



(i)
three times the highest annual rate of your Base Salary in effect during the
then current year or any of the three years immediately preceding the
Termination Date;



(ii)
three times the target award you would have been eligible to receive under the
then current Fiscal Year Bonus Plan in respect of the then current year,
regardless of any limitations otherwise applicable to the then current fiscal
year (i.e., the failure to have completed any vesting period or the current
measurement period, or the failure to achieve any performance goal applicable to
all or any portion of the measurement period); and



(iii)
three times the amount equaling the maximum percentage of your Base Salary
contribution level by the Company for you in the SERP for the then current year
multiplied by the highest annual rate of Base Salary in effect during the then
current year or any of the three years preceding the Termination Date;



(b)
All the outstanding contingent compensation issued or awarded to you under the
Plans shall become vested, exercisable, distributable and unrestricted as of the
applicable Termination Date (any contrary provision in the Plans or Other Plans
notwithstanding). You shall have the right immediately to:



(i)
for one year after the applicable Termination Date (or if earlier, until the
expiration of the option term), exercise all or any portion of all your options
covered by any Plan or Other Plans and to have the underlying Shares issued to
you;



(ii)
for one year after the applicable Termination Date, in lieu of such exercise as
provided in Subsection (b)(i) above, as elected by you, to receive a cash amount
within five days following an applicable Termination Date equal to the spread
between the exercise price and the higher Market Value of the shares, multiplied
by the number of shares of outstanding stock options;



(iii)
performance units, restricted stock units, and any shares of restricted stock
issued under the Plans and Other Plans, shall be vested as of the applicable
Termination Date, with all conditions to have been deemed to have been satisfied
at the maximum level (provided that such awards had not theretofore been
forfeited);



(iv)
obtain the full benefit of any other contingent compensation rights to which you
may be entitled under the Plans or Other Plans, in each case as though all
applicable performance targets had been met or achieved at





I-5
maximum levels for all performance periods (including those extending beyond the
Effective Date) and any Plan contingencies had been satisfied in full at the
date of the Change of Control and the maximum possible benefits thereunder had
been earned at the date of the Change of Control; and


(c)
The Company shall maintain in full force and effect for your continued benefit
for a three-year period after the Termination Date all Other Plans in which you
were entitled to participate immediately prior to the Termination Date (at no
greater cost or expense to you than was the case immediately prior to the Change
of Control), including without limitation, plans providing medical, dental, life
and disability insurance coverage, provided that your continued participation is
possible under the general terms and provisions of such plans and programs. In
the event that your participation in any such plan or program is not possible,
the Company shall arrange to provide you, at the Company’s cost and expense,
with benefits substantially similar to those which you are entitled to receive
under such plans and programs. This Agreement’s provision of continued
participation in the Company’s medical and dental plans is intended to satisfy
the Company’s obligation, if any, to provide such continuation coverage as
required by Section 4980B of the Code.



“Shares” means shares of Common Stock, $0.25 par value per share, of the Company
at the date of this Agreement, as the same may be subsequently amended, modified
or changed.
“Stock Option Agreement” means any grant or award agreement providing for the
grant by the Company to you of options to purchase Shares.
“Successor” shall mean any Person that succeeds to, or has the ability to
control, the Company’s business as a whole, directly by merger, consolidation,
spin-off or similar transaction, or indirectly by purchase of the Company’s
Voting Securities or acquisition of all or substantially all of the assets of
the Company.
“Termination Date” means the date that is the final date of your service in
accordance with Section 2 of this Agreement.
“Voting Securities” means, with respect to any corporation or business
enterprise, those securities, which under ordinary circumstances are entitled to
vote for the election of directors or others charged with comparable duties
under applicable law.
































I-6

